I dissent from the opinion of the majority of the court in this case. A most logical argument against the soundness of the decision in the case of St. Louis I. M.  S. Ry. Co. v. Matthews,64 Ark. 398, 42 S.W. 902, 39 L.R.A. 467, upon which the majority of the court is basing its opinion, is contained in the forceful dissenting opinion written by Chief Justice BUNN in that case. Judge Bunn, in his opinion, pointed out clearly that the facts in the two cases on which the majority of the court based its opinion were essentially different from those in the Matthews case and that his views were supported by the well-considered opinion of the Massachusetts Supreme Court in the case of Carnig v. Carr, 167 Mass. 544, 46 N.E. 117, 35 L.R.A. 512. *Page 1002 
An analysis of the contract involved herein discloses that there were mutual undertakings on the part of each of the parties to the agreement. The railway company in its printed pamphlet proposed that all engineers who saw fit to enter its service should have the benefit of certain working conditions and the protection against groundless discharge provided for in the Company's rules, and there was no requirement on the part of the Company that, to obtain the benefit of these rules, the engineer should undertake to serve it for any particular length of time. By entering the service of the Company the engineer agreed that, during the term of his employment, he would be governed by these printed rules. These mutual undertakings provided a valid consideration for the contract. It is a matter of common knowledge that such agreements between employer and employees are very frequently made and have become a vital factor in the economic life of our country. The supreme court of Mississippi, sustaining the validity of a similar agreement, in the case of McGlohn v. Gulf  S. I. R. R., 179 Miss. 396, 174 So. 250, said: "We are of the opinion that the contract of the union was not void, for the reason that it is terminable at the will of either party. True it is that the employee was not bound to a state of servitude for life, and that the particular conductor here could have left the service if and when he pleased so to do. The contract, fairly interpreted, is that the railroad company agreed with these employees that the length of service of the particular employee, so far as the railroad was concerned, would be until a trial — completely under the control of the employer — should be had in accordance with article 30 and might be terminated in the manner therein provided . . ." In considering a somewhat similar contract, the Circuit Court of Appeals of the Fifth Circuit, in the case of Yazoo  M. V. R. Co. v. Webb,64 F.2d 902, said: "An agreement upon wages and working conditions between the managers of an industry and its  employees, whether made in an atmosphere of peace or under the stress of strike or lockout, resembles in many ways a treaty. As a safeguard of  social peace it ought to be construed not narrowly and technically but *Page 1003 
broadly and so as to accomplish its evident aims and ought on both sides to be kept faithfully and without subterfuge. In no other way can confidence and industrial harmony be sustained." "Such agreements should be realistically construed, since they are drawn with the idea of providing a fairly permanent settlement of the major rights and duties of the parties." Virginia Ry. Co. v. System Federation No. 40 (C.C.A., 4th Cir.), 131 F.2d 840.
The court, in the Matthews case, did not promulgate any such rule of property as to require us to follow the decision in that case in obedience to the principle of stare decisis. Sound public policy requires that all disputes between capital and labor be settled, if possible, by agreements between the parties, rather than by strikes, lockouts, boycotts, and other costly and unsatisfactory methods, and, if the decision in the Matthews case invalidates contracts such as the one sued on herein, under which, in a great measure, the industrial peace of the nation is being preserved, we should overrule it now.
Nor can I agree that the contracts sued on herein is a verbal contract and that any action based on it was therefore barred in three years. The agreement sued on herein was contained in a printed pamphlet furnished by the Company to all of its employees, designated "Schedule of Rules, Rates of Pay and Working Conditions to Engineers, Firemen and Hostlers." It has been frequently held that, in order to constitute a valid written contract, it is not necessary that the writing should be signed by both parties, but that it is sufficient if the writing is signed by one of the parties to the contract and accepted by the other party. In the case of Parker v. Carter,91 Ark. 162, 120 S.W. 836, 134 Am. St. Rep. 60, Mr. Justice FRAUENTHAL, speaking for the court, said: "A written contract, not required to be in writing, is valid if one of the parties signs it and the other acquiesces therein. The contract or agreement is thus evidenced by the writing, and where the party accepts and adopts the writing as the evidence of the contract he becomes bound by its terms . . . The above writing, although signed alone by plaintiff, was intended by the parties as *Page 1004 
an evidence of the agreement therein set out, and was accepted as such and acted on by the defendant. It was therefore an instrument in writing governed by the provisions of the statute of limitations respecting written contracts." The rule is thus stated in 17 C.J.S., p. 409: "A contract may be in writing as to one party and oral as to the other, as where a person makes his offer in writing and the other party accepts orally . . . such a contract is to be regarded as a written contract; and the same is true where an instrument which purports to set forth the mutual obligations of a contract is signed by but one party and is accepted and acted upon by the other." An agreement between employer and employees similar to the one here under consideration was held to be a written contract, and as such subject to the provisions of the statute of limitations relating to written contracts, by the supreme court of Mississippi in the case of Moore v. Illinois Central R. Co., 180 Miss. 276,176 So. 593, affirmed by the supreme court of the United States, Moore v. Illinois Central R. Co., 312 U.S. 630,61 S. Ct. 754, 85 L. Ed. 1089.
In my opinion the complaint in the case at bar stated a good cause of action and the judgment of the lower court should be reversed with directions to overrule the demurrer to the complaint.